Welcome
Ladies and gentlemen, I am delighted to be able to inform you that a delegation from Australia's House of Representatives and Senate has taken its place in the public gallery. I wish a very warm welcome to you all.
(Applause)
It is taking part in the 31st EP-Australia interparliamentary meeting, which is being held here in the European Parliament on 9 and 10 April. The delegation consists of Members of the Senate and the House of Representatives, and is led by Senator Alan Ferguson, President of the Australian Senate. The European Parliament and the Australian Parliament began their direct and wide-ranging political dialogue in 1981. We very much look forward to strengthening and expanding this cooperation even further. I wish the delegation every success for the remainder of its stay and a safe journey home when the time comes.
(Applause)